Citation Nr: 1419410	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a total disability rating based on individual employability due to service-connected disabilities (TDIU), from December 1, 2011.

2.  Entitlement to restoration of Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35, from December 1, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which a TDIU and DEA benefits were discontinued.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA/VBMS eFolders.  It is specifically noted that VA medical records dated through October 2013 were added electronically to Virtual VA after the October 2012 statement of the case.  These records were added without a waiver of RO review.  However, they are either cumulative of evidence previously on file or refer to issues not currently on appeal.  Consequently, this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2013).

A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated October 1998, appointed The American Legion as the Veteran's representative.  Prior to the May Travel 2013 Board hearing, the Veteran has been represented by The American Legion.  During the May 2013 Travel Board hearing, the Veteran revoked representation by The American Legion and was offered assistance by a representative provided by VA.  The Veteran has not appointed another representative (either Veteran Service Organization (VSO) or attorney) to assist him in his claim.  Accordingly, the Veteran is proceeding unrepresented.  See 38 C.F.R. § 14.631(f)(1) (2013).

The Board notes that during the 2013 Board hearing the Veteran raised the issues of increased rating for his service-connected headaches and entitlement to a TDIU, as separate from the claim on appeal, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  In March 2010, the RO awarded a TDIU, effective March 26, 2009; the award was based on evidence showing that the Veteran was unable to secure or maintain substantially gainful employment. 

3.  In March 2010, the RO granted entitlement to DEA, effective March 26, 2009; the award was based on a showing that the Veteran had a total service-connected disability, which was permanent in nature. 

4.  In a May 2011 rating decision, the RO proposed to discontinue the TDIU and DEA benefits, based on a finding that the Veteran had been substantially and gainfully employed for at least twelve months. 

5.  In a September 2011 rating decision, the RO terminated the TDIU and DEA benefits, effective December 1, 2011. 

6.  Clear and convincing evidence demonstrates that, at the time the TDIU was discontinued, the Veteran was actually employable, that he had been substantially and gainfully employed for at least twelve months prior, that his earned annual income exceeded that established by the U.S. Census Bureau, and that his employment was not projected or marginal.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a TDIU, from December 1, 2011, are not met.  38 U.S.C.A. §§ 1163, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2013). 

2.  The claim for restoration of DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, from December 1, 2011, must be denied.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking continued entitlement to a total disability rating based on individual unemployability (TDIU) and DEA benefits.  These benefits were discontinued based upon the Veteran's receipt of income demonstrating that he was employable.  As discussed below, the Board concludes that the Veteran was properly notified of the proposed discontinuance and that the discontinuance was correct based upon the Veteran's undisputed employment and earnings.

A.  TDIU

      Legal Criteria 
      
Total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. 38 C.F.R. § 4.16(a). 

Procedurally, a termination of TDIU is governed by 38 C.F.R. § 3.105(e), which requires notice of the proposed reduction and 60 days for the Veteran to submit additional evidence in support of continuing the rating.

Substantively, TDIU may be terminated where "actual employability is established by clear and convincing evidence."  38 C.F.R. § 3.343(c).  In Faust v. West, 13 Vet. App. 342, 356 (2000), the Court of Appeals for Veterans Claims held actual employability is shown as a matter of law by substantially gainful employment.  This means employment that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability-such employment.  Id.  See also 38 C.F.R. § 4.16(a) (defining marginal employment).  Under 38 C.F.R. § 3.343(c)(2), a reduction should not occur unless the Veteran maintains the occupation for a period of twelve consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment. 38 U.S.C.A. § 1163 (West 2002). 

Factual Background

In this case, the March 2010 rating decision indicates that the Veteran reported that he last worked in 2006 and that the medical evidence showed symptoms related to cranial cerebral injury prevented employment.  The RO determined that the Veteran's disabilities met the requirements for the assignment of a TDIU and that the Veteran was unable to secure or maintain substantially gainful employment based on his service-connected disabilities.  In a March 2010 letter, the RO informed the Veteran that a TDIU had been granted effective March 26, 2009.

In March 2011, the Veteran submitted an employment questionare to VA in which he indicated that he had been employed 24 to 32 hours a week as a "flagger" by Kline Construction since 2006 and had made wages as high as $1600 per month.  

Based upon this declaration, in May 2011 rating decision, the RO proposed to discontinue the Veteran's TDIU and DEA benefits due to annual income of approximately $19,200.  The Veteran was given 60 days to furnish any evidence or rebuttal.  He was informed that, if the proposed action was taken, he would receive benefits at the 80 percent rate instead of 100 percent. 

In May 2011, the Veteran requested a hearing.  By letter dated in July 2011, the Veteran was notified that the requested hearing was scheduled for August 2011.  During the August 2011 RO hearing, the Veteran indicated that he thought he would be allowed to work part time and that he wanted to get a part time job just to keep himself out of the house and occupied.  It was requested that the Veteran provide concrete evidence of income statements stating that his income was below the poverty line.  The Veteran was informed that his income needs to be below the poverty line to maintain his TDIU benefit.  

Subsequent to the August 2011 hearing, employment records were received indicating that the Veteran was hired by Kline Construction Company in September 2006 and had earned $21,794.83 in all of 2010; and $11, 214.78 through September 1, 2011.  The employment records show that the Veteran worked 8 to 54 hours a week in 2010 and 10 to 39 hours a week in 2011, with the highest earnings in one week of $771.66.  

In September 2011 rating decision, the RO terminated the Veteran's TDIU, and DEA benefits, effective December 1, 2011.  The basis for the termination of the TDIU was the RO's determination that the evidence showed that the Veteran was gainfully employed for a period exceeding 12 months. 

In the October 2012 statement of the case, the RO acknowledged the Veteran's 2011 hearing testimony and employment evidence.  The RO indicated that income information received showed that he was gainfully employed based on the U.S. Census Bureau's latest published poverty threshold for an individual for the year 2010. 

Analysis

Initially, the Board notes that the record does not indicate, and the appellant does not contend, noncompliance with the procedural requirements for rating reductions. See 38 C.F.R. § 3.105(e) (2013).  Therefore, the Board will focus on the propriety of the RO's decision to discontinue the Veteran's TDIU. 

Simply put, the Veteran does not dispute the evidence that he was employed for over twelve months after the award of TDIU and that he earned substantially in excess of the poverty level, as established by the U.S. Census Bureau.  According to the U.S. Census Bureau Housing and Household Economics Statistic Division, the poverty thresholds for 2010 indicates that, for one person 65 years and over, the poverty threshold was $10,458.  Poverty thresholds for 2011 indicate that for one person 65 years and over, the poverty threshold was $10,788.  Payroll records reflect that the Veteran earned $21,794.83 in all of 2010; and $11,214.78 through September 1, 2011.  Thus his annual income exceeds the poverty threshold for one person, age 65 or older, of $10,458 for 2010 and $10,788 for 2011. 

The Board notes that employment deemed to be in a protected environment can be considered marginal employment, however, it does not appear that his employment was in a protected environment, such as a family business or sheltered workshop, and the Veteran has not alleged that it is.  Rather, it appears that the Veteran was directing traffic at active construction sites.  Board Hrg Tr. at 5.  As such, the Board finds that the Veteran's employment is not protected and, therefore, not marginal. 

During the RO August 2011 hearing and the Board 2013 hearing, the Veteran provided testimony that he was not working.  However, the Board finds his testimony insufficient to demonstrate that the termination of TDIU was incorrect.  In his oral testimony during the May 2013 Board hearing, the Veteran stated that he last worked for Kline Construction in the beginning of 2013.  Board Hrg Tr. at 10.  Moreover, the Veteran repeatedly stated that he would have stopped working by choice if he had understood that his income would lead to a reduction in his disability rating.  Board Hrg Tr. at 4, 9.  Further, according to the 2009 VA Traumatic Brain Injury examination report, the examiner opined that it there was no functional impairment in the Veteran's ability to complete activities of daily living and that when the Veteran worked, he was able to complete all of his responsibilities without any impairment as a result of his cognitive dysfunction.  Accordingly, the Board is not persuaded that the Veteran was "unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities."  38 C.F.R. § 4.16(a) (emphasis added).  This is not to say that the Board believes the Veteran has no imparimants.  Rather, the Board concludes that the Veteran's impairments do not rise to the level necessary to qualify for TDIU.

Thus, the Board finds that there is clear and convincing evidence of actual employability based upon the totality of the evidence including the Veteran's actual income in 2010 and 2011.  Faust v. West, 13 Vet. App. 342, 356 (2000)
Finally, the Board notes that the Veteran has asserted that he did not know that "I was only allowed to make so much money," that he would have stopped working prior to the income limit had he been aware of it, and that he was never notified of how much income he could earn before TDIU would be terminated.  Board Hrg Tr. at 4, 9.  However, these arguments are not well founded.  TDIU is a rating based upon the inability to earn income above the poverty threshold.  Choosing to earn less than the poverty threshold does not entitle a Veteran with a qualifying scheduler rating to TDIU.  Accordingly, ignorance of the threshold is simply irrelevant to the question of the Veteran's actual ability to earn income.

B.  DEA benefits 

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2013). 

In the March 2010 rating decision, the RO awarded DEA benefits, effective March 26, 2009.  The basis for the RO's award was the finding that the Veteran had a total service-connected disability, which was permanent in nature. 

In the September 2011 rating decision at issue in this appeal, the RO terminated the Veteran's TDIU, effective December 1, 2011, and the Board has determined that the criteria for TDIU, as of that date, are not met.  Under the legal authority outlined above, DEA benefits for this Veteran are predicated on him having a permanent, total service connected disability.  However, as he does not have a single service-connected disability rated as 100 percent disabling, and his TDIU has been terminated, and not restored, the claim for restoration of DEA benefits, as of December 1, 2011, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

The claim for restoration of a total disability rating based on individual unemployability, from December 1, 2011, is denied.

The claim for restoration of Dependents' Educational Assistance, from December 1, 2011, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


